AMENDMENT TO MEMORANDUM OF UNDERSTANDING




THIS AMENDMENT TO MEMORANDUM OF UNDERSTANDING (this “Amendment”) is made and
entered into as of the 14th day of April, 2017 by and between Vitro Diagnostics,
Inc. (the “Company”) and Caribbean GC Development Fund (“GC”).




W I T N E S S E T H:




WHEREAS, the Company GC entered into a Memorandum of Understanding dated
February 22, 2017 (the “MOU”); and




WHEREAS, the Company and GC desire to modify and amend the MOU and desire to set
forth their agreement in writing.  




NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and GC agree that the MOU shall be modified and
amended in the following respects.




1.

The Closing Date set for the Debt Investment is extended to May 31, 2017.




2.

All other terms and conditions set forth in the MOU shall remain in full force
and effect.  




IN WITNESS WHEREOF, Company and GC have caused this Amendment to be executed as
of the date first written hereinabove.




VITRO DIAGNOSTICS, INC.










By:

/s/ James R. Muscik

Name:

James R. Musick, Ph.D.

Title:

President and CEO




CARIBBEAN GC DEVELOPMENT FUND










By:

/s/ William W. Becker

Name:

William W. Becker

Title:

CEO





1

HNZW/501147_1.docx/4232-1


